   4:20-cv-03115-JMG-MDN Doc # 5 Filed: 09/24/20 Page 1 of 1 - Page ID # 10




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

TREGG LUNN,

                  Plaintiff,                             4:20CV3115

      vs.
                                                     RECUSAL ORDER
NSA LEGACY LLC,

                  Defendant.



      This matter is before the court on the court's own motion pursuant to 28
U.S.C. § 455(a), which states: “Any . . . judge . . . of the United States shall
disqualify [her]self in any proceeding in which [her] impartiality might reasonably
be questioned.” Upon review of the complaint in the above-designated case, the
undersigned judge shall, and hereby does, recuse herself from the above-
designated case pursuant to 28 U.S.C. § 455(a).

       The clerk shall refer the file to the Chief Judge for reassignment to a
different judge.

      September 24, 2020.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
